t c memo united_states tax_court martin nitschke petitioner v commissioner of internal revenue respondent docket no 696-07l filed date martin nitschke pro_se david e whitcomb and marilyn ames for respondent memorandum opinion cohen judge this proceeding was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or the only bona_fide issue presented is whether a penalty should be awarded under sec_6673 and if so how much unless otherwise indicated all section references are to the internal_revenue_code background petitioner resided in texas at the time that he filed his petition on date the internal_revenue_service irs issued a notice_of_determination regarding collection activity relating to a frivolous_return penalty assessed against petitioner with respect to his federal_income_tax return petitioner filed an action in the u s district_court for the district of nevada seeking to set_aside the notice_of_determination on date the district_court granted summary_judgment in favor of the united_states among other things the district_court stated plaintiff argues that the hearing officer did not verify that the proper administrative procedures were followed with respect to the frivolous_return penalty determination however the hearing officer indicated that the irs had submitted sufficient verification that all applicable laws and procedures and sic been followed the hearing officer was entitled to rely on the records and transcripts presented by the irs in making that determination 115_tc_35 nitschke v united_states aftr 2d pincite2 ustc par big_number at big_number d nev the judgment of the district_court was affirmed by the court_of_appeals for the ninth circuit on date 92_fedappx_529 on date while residing in nevada petitioner commenced a proceeding in this court under docket no contesting a statutory_notice_of_deficiency that he received for in that case petitioner made several frivolous arguments including that no statute establishes an individual liability for income_tax at the conclusion of trial the court rendered an oral opinion rejecting petitioner’s arguments determining a deficiency of dollar_figure and penalty of dollar_figure under sec_6662 and awarding to the united_states a penalty of dollar_figure under sec_6673 the court warned petitioner that the penalty likely would be more if petitioner advanced similar frivolous arguments in future proceedings in this court on date the court’s opinion in docket no was affirmed by the court_of_appeals for the ninth circuit 76_fedappx_137 on date petitioner filed a proceeding in this court at docket no in response to notices of deficiency for and on date an order of dismissal and decision was entered by reason of petitioner’s failure properly to prosecute the decision reflected deficiencies of dollar_figure and dollar_figure for and respectively and additions to tax for each year under sec_6651 and sec_6654 in that order the court stated in part with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the litigation process petitioner has advanced contentions and demands previously and consistently rejected by this and other courts hence although petitioner was well aware of the ramifications under sec_6673 of pursuing frivolous actions he failed in his various filings even to address respondent’s request for such a penalty in this case and instead continued to advance patently rejected arguments the court concludes that a penalty of dollar_figure should be awarded to the united_states in this case a copy of the court’s order of dismissal and decision is attached as an appendix to this opinion on date a notice of tax_lien_filing notice of lien was sent to petitioner advising him of his right to a hearing under sec_6330 the notice of lien related to outstanding income_tax liabilities for and the notice_of_determination that is the basis of this proceeding was sent to petitioner on date it described how the verification of legal and procedural requirements had been made under the heading issues raised by the taxpayer the notice_of_determination provided the following rationale challenges to the liability on you sic form you stated i request collection alternative including oic and payment schedule collection actions are inappropriate procedural defects by internal_revenue_service exist i want to see copies of the day letter notice_and_demand letter form 17-a also summary record of assessment form 23-c or replacement form racs report and my form_4340 certificate of assessment and payments and proof that they were sent i contest the existence or the amount of the tax because i did not receive a notice_of_deficiency i also request proof of verification from the secretary that all applicable the sic service of my intention to make an audio recording of the hearing pursuant to sec_7521 because you have not identified any irregularity in the assessment for and and because the certificates of assessments and payments show the assessment of each of these liabilities i find the assessments to be valid in addition to claiming the assessments are procedurally invalid you sic assert general non- specific challenges to the existence and amount of your liabilities sec_6330 provides that the existence and amount of the underlying tax_liability can only be contested in appeals at a cdp hearing if the taxpayer did not receive a notice_of_deficiency for taxes in question or did not otherwise have an earlier opportunity to dispute such tax_liability since there is documentation that you received the notices of deficiency and had a prior opportunity to meaningfully challenge the existence of the liability you are precluded from raising liability issues before the appeals_office in any event your arguments with respect to the existence of your liabilities have been rejected by courts as frivolous our records reveal that you received notices of deficiency for the taxable years and you have also filed your petition with the tax_court and they have made a decision therefore you cannot raise the liability here in appeals the petition in this case was filed date and set forth mostly unintelligible accusations against representatives of the office of appeals when the case was called for trial petitioner declined to testify petitioner contends that no notices of deficiency were sent to him because a transcript of his account does not show code no which according to petitioner indicates that a statutory_notice_of_deficiency was sent in the alternative petitioner argues that the irs records are not complete because if a notice_of_deficiency was sent code should appear on the transcript discussion petitioner has engaged in long-term defiance of his federal tax obligations normally we would respond as we did in petitioner’s case for by quoting from 737_f2d_1417 5th cir to the effect that to refute these arguments with somber reasoning and copious citation of precedent might suggest that these arguments have some colorable merit in this case however it is worthwhile to examine petitioner’s contention to show the fallacy of taking arguments out of context to support an untenable and absurd result petitioner relies on 20_f3d_222 6th cir in that case the court_of_appeals reversed summary_judgment in favor of the government on the ground that a genuine issue of material fact existed as to whether a statutorily required notice_of_deficiency had been sent the court_of_appeals explained wiley’s motion for summary_judgment was based on his assertion that the government had not mailed him a notice_of_deficiency for the tax_year wiley submitted a copy of an irs computer-generated transcript of his account known as an individual_master_file imf which reflected by numeric codes the dates certain transactions occurred wiley submitted an affidavit of an expert witness that stated the imf transcript did not contain a record of a notice_of_deficiency being issued according to the expert the imf transcript was missing the transaction code that was required by irs publication to record the issuance of a notice_of_deficiency and this omission indicated that a notice_of_deficiency was not sent wiley also submitted his own affidavit which stated that he had not received the notice_of_deficiency the evidence presented to the district_court was in conflict the ps form_3877 presented by the government provided proof that the notice_of_deficiency was mailed while the imf transcript presented by wiley provided proof that the notice was not mailed the government’s evidence may be more persuasive than wiley’s but the court’s function when deciding motions for summary_judgment is not it self to weigh the evidence and determine the truth of the matter but to determine whether there is a genuine issue for trial anderson u s pincite s ct pincite here wiley has presented probative evidence upon which a jury could reasonably find in his favor a genuine issue of material fact as to whether a notice_of_deficiency was sent to wiley by certified mail remains therefore the district court’s grant of summary_judgment to the government was error id pincite fn ref omitted after remand by the court_of_appeals the district_court conducted a trial and found that a notice_of_deficiency had been sent the finding was based in part on testimony that if a taxpayer does not file a tax_return or if a taxpayer’s income on a tax_return does not match the income appearing on w-2 forms and forms a notation may appear on the taxpayer’s irs transcript the notation means that a notice_of_deficiency was mailed to the taxpayer via certified mail after the irs audits a taxpayer however the notation will not appear on the taxpayer’s transcript wiley v united_states aftr 2d pincite to ustc par big_number at big_number big_number s d ohio the court found that the government had proved by a preponderance_of_the_evidence that the irs sent the notice_of_deficiency in dispute id pincite ustc par big_number at big_number the district court’s conclusion was affirmed in an unpublished opinion on date wiley v united_states 108_f3d_1378 6th cir thus while the absence of code in the transcript of account led to a trial it had no ultimate effect in this case we have none of the evidence like that presented in relation to the motions for summary_judgment in wiley or at the trial after the remand to explain the transcript of account petitioner’s argument is based on a single page from the internal_revenue_manual irm the irm neither has the force of law nor confers rights on taxpayers 447_f3d_706 9th cir affg tcmemo_2004_13 95_tc_132 we have here compelling evidence that petitioner received statutory notices for and by taking judicial_notice of the records of this court showing that petitioner filed actions in response to those notices see fed r evid petitioner declined to testify and in the face of compelling evidence for years his denial of receipt of notices of deficiency for the other years has no credibility petitioner argues that the notice_of_determination could not have been sent after verification of the legal requirements for a valid lien because of the missing code in the transcript he also argues that the failure to indicate that a notice_of_deficiency was sent by code violated federal_law concerning maintenance and retention of accurate records petitioner has cited neither authority nor reason why a failure to follow a particular format in recordkeeping if it occurred would undermine the validity of the lien filed by reason of his failure to fulfill his income_tax obligations sec_6321 creates a lien in favor of the united_states on all property and rights to property belonging to a person liable for taxes when payment has been demanded and neglected the lien arises by operation of law when the irs assesses the amount of unpaid tax sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a lien under sec_6323 this notice must be provided not more than business days after the day the notice of lien is filed and must advise the taxpayer of the opportunity for administrative review in the form of a hearing sec_6320 petitioner has not shown or asserted any omission with respect to the filing or notice of the lien and none is disclosed in the record sec_6320 further provides that the taxpayer may request a hearing within the 30-day period beginning on the day after the 5-day period the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 a taxpayer may raise any relevant issue at the hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 at the hearing a taxpayer may challenge the existence and amount of the underlying tax_liability only if he or she received no notice_of_deficiency or did not otherwise have an opportunity to dispute such tax_liability sec_6330 because petitioner received statutory notices of deficiency he was not entitled to dispute the underlying liabilities in any event he has asserted no credible challenge to them the appeals officer must consider issues raised by the taxpayer verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination reflects that all the required steps were taken for us to conclude that there was an abuse_of_discretion in sustaining the lien petitioner would have to show that the determination was arbitrary capricious or without sound basis in fact or law see 129_tc_107 he has not done so here petitioner was repeatedly warned that sec_6673 provides for a penalty not in excess of dollar_figure whenever it appears to the tax_court that proceedings before it have been instituted or maintained primarily for delay or the taxpayer’s position is frivolous or groundless petitioner’s history of making frivolous and groundless claims for the obvious purpose of delay justifies a penalty we will impose a penalty of dollar_figure where a taxpayer pursues proceedings in this court merely as a continuation of his refusal to acknowledge and satisfy his tax obligations his pro_se status does not excuse his actions moreover further sanctions may be awarded on appeal see 410_f3d_743 5th cir 117_f3d_785 5th cir an appropriate order and decision will be entered united_states tax_court washington dc martin nitschke petitioner v commissioner of internal revenue respondent docket no order and order of dismissal and decision on date respondent issued to petitioner a separate notice_of_deficiency with respect to each of the taxable years and respondent therein determined deficiencies and additions to tax under sec_6651 and as follows year deficiency dollar_figure dollar_figure additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure because respondent had no record of having received a return from petitioner for either of these years respondent computed petitioner’s tax_liabilities based on information returns from third parties reflecting income received from wages dividends stock sales and a premature_distribution from a retirement account respondent permitted petitioner the standard_deduction for a single_taxpayer and one exemption petitioner filed a petition with this court contesting the notices of deficiency on date the petition asserted with little elaboration that respondent had produced no evidence that petitioner received taxable_income and had failed to consider deductions allowances and credits petitioner prayed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure that the court dismiss the notice_of_deficiency and award to petitioner costs and fees on date the court issued to petitioner a notice setting this case for trial in las vegas nevada at the session beginning on date and attaching a copy of the court’s standing_pretrial_order in the months leading up to trial petitioner refused to participate in the process of preparing a stipulation of facts and answered each statement in a request for admissions served by respondent with an invocation of his fifth_amendment privilege_against self-incrimination the case was called from the calendar on date and was recalled on date there was no appearance on either date by or on behalf of petitioner however a motion to dismiss for lack of jurisdiction received from petitioner was filed on date respondent appeared and filed a motion to dismiss for lack of prosecution on date in that motion respondent recounted unsuccessful attempts to communicate with petitioner and various warnings given to petitioner explaining the possible consequences of failure to appear at trial on date the court issued an order to show cause directing petitioner to show cause in writing on or before date why respondent’s motion to dismiss should not be granted the court on the same date issued an order directing respondent to file any response to petitioner’s motion to dismiss on or before date respondent on date filed a notice of objection to petitioner’s motion and a request to impose a penalty under sec_6673 petitioner after an extension of time was granted by the court filed a response on date opposing respondent’s motion and offering further argument in support of his own motion it is petitioner’s position that this case should be dismissed for lack of jurisdiction because the notice_of_deficiency is void petitioner contends that definition of deficiency in sec_6211 requires the existence of a return executed either by the taxpayer or by the secretary or_his_delegate the jurisdiction of this court rests on a valid notice_of_deficiency and a timely filed petition rule a c sec_6211 provides in relevant part sec_6211 definition of a deficiency a in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b the term deficiency means the amount by which the tax imposed by subtitle a or b exceeds the excess of-- the sum of a the amount shown as tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates made regulations promulgated under sec_6211 explicitly clarify if no return is made or if the return does not show any_tax for the purpose of the definition ‘the amount shown as the tax by the taxpayer upon his return’ shall be considered as zero sec_301_6211-1 proced admin regs petitioner contends that the language of the above-quoted regulation represents an impermissible extension of the current statute reflecting instead sec_271 of the internal_revenue_code_of_1939 he further posits that cases contrary to his position are therefore distinguishable in that they relied at least in part on the regulation the validity of which was not directly challenged by the taxpayers in those proceedings this and other courts have long rejected petitioner’s interpretation of sec_6211 in cases such as 423_us_161 847_f2d_1379 9th cir and 65_tc_542 the plain language of sec_6211 simply does not support petitioner’s stance in words of the court_of_appeals for the ninth circuit as sec_6211 makes plain only ‘if a return was made by the taxpayer’ does the tax shown on a return figure in the commissioner’s determination of deficiency roat v commissioner supra pincite accordingly sec_301_6211-1 proced admin regs is in no way irreconcilable with the statute the court concludes that the notices of deficiency issued in the instant case are valid and petitioner’s motion to dismiss for lack of jurisdiction is without merit the next question then is whether this case should be dismissed for lack of prosecution rule b provides in relevant part as follows b dismissal for failure of a petitioner properly to prosecute or to comply with these rules or any order of the court or for other cause which the court deems sufficient the court may dismiss a case at any time and enter a decision against the petitioner the court may for similar reasons decide against any party any issue as to which such party has the burden_of_proof and such decision shall be treated as a dismissal in the present matter as regards the deficiency determination the burden_of_proof lies with petitioner under the general premise of rule a and has not shifted pursuant to sec_7491 concerning the additions to tax although sec_7491 places the burden of production on respondent the ultimate burden of establishing an exception thereto remains with petitioner 116_tc_438 here petitioner has failed to comply with the court’s standing_pretrial_order has not cooperated with respondent in preparing his case for trial did not appear at the session in las vegas and has submitted no meritorious allegations or arguments in response to the order to show cause petitioner therefore has presented to the court no evidence showing error in respondent’s deficiency determinations as regards the additions to tax for failure_to_file a return respondent provided a form_3050 certification of lack of record reflecting that the internal_revenue_service has no record of petitioner having filed an income_tax return for the or taxable years concerning the additions to tax for failure to pay estimated_taxes the notices of deficiency on their face show insufficient withholding or other estimated payments petitioner has at no time offered any evidence or argument directed to the additions to tax under sec_6651 or sec_6654 given the above circumstances it is appropriate to dismiss this case and to sustain respondent’s determinations as to the deficiencies and the additions to tax additionally respondent has now moved for imposition of a penalty under sec_6673 sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the litigation process petitioner has advanced contentions and demands previously and consistently rejected by this and other courts the court also notes that petitioner was previously before us with respect to his taxable_year at which time a penalty under sec_6673 in the amount of dollar_figure was imposed and the decision was affirmed on appeal 76_fedappx_137 9th cir affg an oral opinion of this court see also nitschke v 92_fedappx_529 9th cir sustaining collection action regarding a dollar_figure frivolous_return penalty imposed for hence although petitioner was well aware of the ramifications under sec_6673 of pursuing frivolous actions he failed in his various filings even to address respondent’s request for such a penalty in this case and instead continued to advance patently rejected arguments the court concludes that a penalty of dollar_figure should be awarded to the united_states in this case thus premises considered it is ordered that the order to show cause dated date is hereby made absolute it is further ordered that petitioner’s motion to dismiss for lack of jurisdiction filed date is denied it is further ordered that respondent’s motion to dismiss for lack of prosecution filed date is granted it is further ordered that so much of respondent’s document filed date as requests to impose a penalty under sec_6673 is granted it is further ordered and decided that there are deficiencies in income_tax due from petitioner and additions to tax due under sec_6651 and sec_6654 for the taxable years and in the amounts as follows year deficiency dollar_figure dollar_figure additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure it is further ordered and decided that damages are due from petitioner which are hereby awarded to the united_states under sec_6673 in the amount of dollar_figure signed robert a wherry jr robert a wherry jr judge entered date
